Judge Owsley
delivered the Opinion of the Court.
The judgment enjoined by the decree of the court below, in this case, is for less than live pounds, and the sum in contest, therefore, not cognizable in the circuit court, and by the express provisions of the act of assembly upon that subject, *494should not have been enjoined by the decree of that court.
Caperlon, for plaintiff; Turner, for defendant.
The decree must be reversed with cost, the cause remanded to the court below, and the hill there dismissed.